Title: To Thomas Jefferson from George Jefferson, 10 August 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond 10th. Augt. 1803.
          
          I am very sorry that I was so remiss, as to delay looking out for the wood screws until I had an opportunity of sending them; as I ought to have foreseen there was a possibility at least; of my not being able to procure such as you required and so it has turned out—there are none at all in the whole City with round heads except some few of brass, and they are much too large. I found some few of the size you want with flat heads, at different places, but the quantity could not be half made up, even if they would answer.
          I suppose from their scarcity, there are but few used here, as there are not more than a groce or two of a size in any one Store.
          I forwarded the day before yesterday by Higganbotham’s boat 13 barrels of the fish—I do not know how many of them are S. Carr’s, so that I shall have to charge the expence on the whole to you. 
          I am Dear Sir Yr Very humble servt.
          
            
              Geo. Jefferson
            
          
        